EXHIBIT Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement, as amended, (Form S-3/A No. 333-148343) of Vyteris, Inc. and in the related Prospectus of our report dated March 15, 2006 (which contains an explanatory paragraph relating to Vyteris, Inc.'s ability to continue as a going concern), with respect to the consolidated statements of operations, stockholders' equity (deficit), and cash flows of Vyteris, Inc. for the year ended December 31, 2005 included in this
